DAVIS, Judge.
Kevin G. Burkes appeals the orders summarily denying his motion for postcon-viction relief and his motion to correct an illegal sentence filed pursuant to Florida Rules of Criminal Procedure 3.850 and 3.800(a). The trial court denied the rule 3.850 motion as untimely. Although it appears that Burkes’ motion was timely, see Huff v. State, 569 So.2d 1247 (Fla.1990), and Haag v. State, 591 So.2d 614 (Fla.1992), we nonetheless affirm the trial court’s order because Burkes’ claims are either proeedurally barred or otherwise without merit. We affirm the denial of the rule 3.800(a) motion without comment.
Affirmed.
FULMER and GREEN, JJ„ Concur.